Citation Nr: 0105257	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from October 1942 to October 
1945.

This appeal arises from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that determined that service connection 
claims for bronchial asthma and sensorineural hearing loss 
inter alia were not well grounded.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.

The veteran requested a hearing but later withdrew that 
request.  

The veteran had also indicated a desire to appeal for service 
connection for other claimed disorders; however, he withdrew 
all appeals except for the two shown on page 1.


REMAND

The veteran has claimed that his bilateral hearing loss is 
the result of noise trauma received on the firing range 
during active service.  The claims file reflects that his 
hearing was 15/15 to whispered voice test upon discharge from 
active service and that in March 1999 VA audiometry showed 
hearing thresholds that meet the requirements for VA hearing 
loss disability.  The examiner did not offer an opinion 
concerning whether it is at least as likely as not that any 
event of active service has resulted in hearing loss; 
however, the examiner did mention that the claims file was 
not available for review.  

The veteran also feels that bronchial asthma began during 
active service.  The claims file reflects numerous in-service 
treatments for rhinitis and allergies, as well as one 
notation of "hay fever."  A March 1999 VA general medical 
examination report reflects a diagnosis of bronchial asthma 
with a 12 to 15 year history of such.  The examiner noted 
that the claims file had not been made available.  VA has not 
obtained an opinion as to whether it is at least as likely as 
not that the veteran's asthma began during active service.

Where there is a reasonable possibility that current 
conditions are related to or are residual of conditions 
experienced in service, VA should obtain a medical opinion as 
to the likelihood of a relationship between current residuals 
and symptoms experienced during active service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).  VA's duty to assist the 
veteran includes obtaining a medical opinion based on the 
record, as to whether there is a relationship between the 
veteran's bilateral hearing loss and those events reported 
during active service and also includes obtaining a medical 
opinion, again based on the record, as to whether there is a 
relationship between bronchial asthma and those symptoms 
noted during active service.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records, identified by the 
veteran, that are not associated with the 
claims file.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the file 
should be returned to the examiner who 
performed the March 1999 VA general 
medical examination.  If that examiner is 
not available, a suitable substitute may 
be used.  The claims file and a copy of 
this remand must be made available to the 
examiner for review.  

3.  The examiner should review the claims 
file and note that review in the 
examination report.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that bronchial 
asthma had its onset during active 
service or is otherwise related to the 
respiratory complaints and findings noted 
during active service.  If the examiner 
is unable to provide the requested 
opinion, he or she should clearly so 
state.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed 
in a legible report.  The veteran may be 
reexamined for this purpose if necessary.  

4.  The claims file should also be 
returned to the examiner who performed 
the March 1999 VA audiometry evaluation.  
If that examiner is not available, a 
suitable substitute may be used.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review.  The examiner should review 
the claims file and note that review in 
the examination report.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that 
bilateral sensorineural hearing loss had 
its onset during active service or is 
otherwise related to active service.  If 
the examiner is unable to provide the 
requested opinion, he or she should 
clearly so state.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed in a legible report.  The 
veteran may be reexamined for this 
purpose if necessary.  

5.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions. 

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

7.  If the benefit sought on appeal 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the appellant and his representative.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





